             Case 2:18-cv-00569-PBT Document 71 Filed 09/15/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     JANE W., in her individual capacity, and in            :
     her capacity as the personal representative            :
     of the estates of her relatives, James W.,             :
                                                                       CIVIL ACTION
     Julie W., and Jen W., et al.,                          :
                                                            :
                                                                       NO. 18-569
                              Plaintiffs,                   :
                     v.                                     :
                                                            :
     MOSES W. THOMAS,                                       :
                                                            :
                             Defendant.                     :

                                                   ORDER

           AND NOW, this __15th__ day of September 2021, upon consideration of the Motion for

Summary Judgment from Plaintiffs Jane W, John X, John Y, and John Z (ECF 60), along with

the associated Declarations of Plaintiffs and multiple witnesses, all associated exhibits,

Defendant’s Response in Opposition (ECF 63) and Plaintiffs’ Reply (ECF 64), it is hereby

ORDERED AND DECREEED that the Motion for Summary Judgment is GRANTED. i

Furthermore:

       1. This matter is referred to Magistrate Judge Lynne A. Sitarski for an inquest on damages

           arising from Defendant Moses W. Thomas’ liability for the events at the Lutheran Church

           on July 29, 1990; and

       2. Plaintiffs’ Motion for a Supplemental Productive Order and Leave to File Under Seal

           (ECF 59) is GRANTED.

                                                                    BY THE COURT:

                                                                    /s/ Petrese B. Tucker
                                                                    ____________________________
                                                                    Hon. Petrese B. Tucker, U.S.D.J.



i
    This Order accompanies the Court’s Memorandum Opinion dated September 15, 2021.
